Citation Nr: 0636835	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2003, the veteran testified at a hearing before an RO 
hearing officer.  He also testified at a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2004.  Transcripts of these hearings are associated with the 
claims folder.

In September 2004, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDING OF FACT

The veteran currently has no disability due to hepatitis C. 


CONCLUSION OF LAW

The veteran has no disability due to any hepatitis C incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran's claim was initially 
adjudicated before he was provided with complete VCAA 
notification.  The RO and the Appeals Management Center (AMC) 
provided the veteran with the notice required under the by 
letters mailed in April 2002, September 2002, and September 
2004, to include notice that he should submit any pertinent 
evidence in his possession.  In several statements of record, 
including the November 2002 notice of disagreement and 
February 2003 substantive appeal, the veteran clearly set 
forth his contentions as to why he was entitled to service 
connection for hepatitis C.  He also identified relevant 
private treatment records he wanted the originating agency to 
obtain on his behalf.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for hepatitis C, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and private treatment records identified by him.  In 
addition, the veteran was afforded a VA examination in March 
2005 in accordance with the Board's Remand directive.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in July 2005.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he has a disability due to 
hepatitis C incurred during his service in Southeast Asia 
and/or his exposure to the following:  unsanitized jet gun 
injections and syringes for immunization; dental work 
performed by dentists who did not use gloves; reused syringes 
used on him when he went to sick bay for dehydration; or 
shared shaving razors.  

While a December 2004 donor report from the American Red 
Cross notes that a specimen from December 2001 revealed an 
indeterminate HCV SIA status and records from Dr. J.S. 
include a February 2002 report that notes that the veteran's 
specimen was positive for hepatitis C virus RNA by the PCR 
Amplification and DNA Probe Detection method, subsequent lab 
results show no current infection of hepatitis C.  In an 
April 2004 letter, Dr. J.S. reported that the veteran tested 
positive for hepatitis C and that he had normal liver 
functions.  Dr. J.S., however, did not indicate when the 
specimen from which she made her determination was taken.  
Records from Holzer Clinic include a May 2003 report that 
notes that the hepatitis C virus RNA was not detected and 
that the veteran's specimen was negative for the hepatitis C 
virus RNA by the PCR Amplification method and DNA Probe 
Detection method.  In a March 2005 examination report and 
addendum, the VA examiner reported that he reviewed the 
claims file and the veteran's CPRS electronic medical record.  
The VA examiner noted that the veteran tested negative for 
hepatitis C by PCR in June 2002, and indicated that hepatitis 
C was not detected.  The VA examiner observed that a December 
2002 test was also negative.  As for the additional test he 
ordered, the VA examiner reported that the test revealed that 
the hepatitis C antibody result was indeterminate and that 
the PCR qualitative hepatitis C/RNA by PCR was not detected.  
Thus, the medical evidence fails to show that the veteran 
currently has any disability due to hepatitis C.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (providing 
that service connection may not be granted unless a current 
disability exists).

In essence, the evidence of a current disability is limited 
to the veteran's own statements.  This is not competent 
evidence of a disability since laypersons, such as the 
veteran, are not qualified to render medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran is competent to describe his symptoms; however, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


